DETAILED ACTION
Claims 16-21 and 23-34 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered.
Status of the Rejections
The 103 rejections are withdrawn and replaced with new rejections incorporating the teachings of a new primary reference, Coulter et al.
New 35 USC 112(b) rejections are applied as detailed below.
A new 35 USC 112(d) rejection is applied as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 and 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 33 recite “at least one active ingredient or active substance.”  This limitation renders the metes and bound of the claims indefinite, because it is unclear whether the scope of “active ingredient” is intended to be different than the scope of “active substance,” and if so, what is said difference.  It seems that any active ingredient would also be an active substance, and any active substance would also be an active ingredient.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Additionally, dependent claims 17, 21, 23 and 27 are also indefinite because they each recite “the active ingredient,” but base claims 16 and 33 both recite “at least one active ingredient or active substance,” and it is unclear if the limitation recited by the dependent claim is intended to limit only the active ingredient, or if it also applies to the active substance. Clarification is required.  
Claim 23 is further indefinite because it refers to “capsules,” but base claim 16 only recites “capsule” in the singular.  Clarification is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
 Claim 17 recites that the emulsion comprises the at least one active ingredient, and also recites a step of encapsulating the at least one active ingredient.  Base claim 16, however, already recites that the emulsion comprises the active ingredient, and the active ingredient already appears to be encapsulated by the dropwise addition step (ii).  Therefore, it does not appear that claim 17 further limits claim 16 in any way.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21, 23, and 25-32 are rejected under 35 U.S.C. 103 as unpatentable over Coulter et al. (US Pat. Pub. 2018/0264076) in view of Soper et al. (US Pat. No. 8,119,175; of record).
As to claims 16-21, 23, 25-32, Coulter discloses a method for the production of a water insoluble bead (“capsule”) comprising mixing an oil phase with an aqueous phase comprising one or more water soluble polymer matrix material such as alginate (a “gelable substance” of claims 16, 18) and a surfactant (“emulsifier”) such as polysorbate (claim 19) to form an emulsion mixture, wherein the emulsion further comprises an active principle, followed by solidification of the emulsion such as by dropwise addition of the emulsion to a solution comprising a multivalent cation such as calcium (claim 29) to form and then drying to form a crosslinked gel bead (wherein the drying step is also a “separating the capsule” step (claim 79 of Coulter and paragraphs 71,102, 238, 244, 246, 250, and 252).  The resulting bead will be a water insoluble matrix of the 
As to claim 21, the active may be, for example isotretinoin (a “cosmetic active substance”)(paragraph 184), or a vitamin (“dietary supplement”)(paragraphs 200, 216, and 225), or any of numerous pharmaceutically active substances (paragraphs 171-216).  
Regarding claim 28, the capsules have a size range of 0.5mm to preferably 5mm, or 500-5000 microns, which overlaps the claimed range (paragraph 124).  
As to claims 31-32, Coulter further teaches adding the beads to food, water, a cosmetic, or a pharmaceutical composition and administering the resulting composition  to a subject such as via oral administration for delivery and controlled release of the active (paragraphs 126, 139, 140 and 146-147).  
As to claims 16-21, 23, 25-32, Coulter does not further expressly disclose the presence of a filler as recited by claims 1 and 20 such as microcrystalline cellulose, and wherein the ratio of the emulsifier to filler is within the range of claim 26.  Nor does Coulter teach that the emulsifier is among those recited by claim 25 such as gum Arabic, nor the active ingredient content of the capsules as recited by claim 27.  
Soper discloses a water-insoluble encapsulating particle (“capsule”) formed from a matrix of alginate (a “gelable substance”), a stabilizer such as gum Arabic (an “emulsifier”), a filler such as a silicate or microcrystalline cellulose, and an active ingredient such as a flavor, fragrance, or pharmaceutical active (column 1, 2nd through 5th paragraphs; column 2, 3rd and 6th-8th full paragraphs; column 3, 4th full paragraph; column 4, 2nd full paragraph; column 5, 1st full paragraph through column 2, 1st full th paragraph and column 2, 1st-9th full paragraphs).  Soper discloses in Example 1 an embodiment wherein the gum acacia emulsifier and microcrystalline cellulose filler are present in a ratio of 1:1, which is within the recited range of claim 26.  Soper also teaches that a stabilizer such as a may be used to stabilize the emulsion during formation of the alginate capsules, and that a preferred stabilizer is gum Arabic (column 5, 1st-3rd full paragraphs).
As to claims 16-21, 23, 25-32, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Coulter by including a filler such as microcrystalline cellulose in the emulsion and in an amount that will result in a ratio of emulsifier to filler that is within the range of claim 26, in order to reduce the undesirably high amounts of surface articles on the formed particles as taught by Soper.  
Regarding claim 25, it further would have been prima facie obvious to incorporate gum Arabic into the emulsion in order to stabilize it during capsule formation as taught by Coulter.  
Regarding claims 23 and 27, it further would have been prima facie obvious to select an amount of the active that is within the claimed ranges, since the amount of an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Coulter et al. (US Pat. Pub. 2018/0264076) in view of Soper et al. (US Pat. No. 8,119,175) as applied to claims 16-21, 23, and 25-32 above, and further in view of Jager et al. (US Pat. Pub. 2001/0016220; of record).
The teachings of Coulter and Soper are relied upon as discussed above, but they do not further expressly disclose that the fiber filler is one of those recited by claim 24, such as apple, oat, or wheat fiber.  Soper does further teach that the filler may be a cellulose polymer (column 2, 7th full paragraph).
Jager discloses a composition for delivery of a dietary fiber, wherein the dietary fiber is encapsulated (paragraph 20).  The dietary fiber may be apple, oat, or wheat fiber (paragraph 25).
As to claim 24, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of the methods of Coulter and Soper as combined supra by incorporating apple, oat, or wheat fiber as the filler since Jager teaches apple, oat, and wheat fibers as types of fibers that are suitable for delivery to a subject via encapsulation, and the skilled artisan would have recognized that these fibers are examples of cellulose polymers, and Soper expressly teaches that the filler may be a cellulose polymer, such that the skilled artisan MPEP 2144.06.  
Claim 33 is rejected under 35 U.S.C. 103 as unpatentable over Coulter et al. (US Pat. Pub. 2018/0264076) in view of Soper et al. (US Pat. No. 8,119,175) as applied to claims 16-21, 23, and 25-32 above, and further in view of Bouwmeesters et al. (U.S. Pat. No. 6,929,814 (2005)).
The teachings of Coulter and Soper are relied upon as discussed above, but they do not further expressly disclose that the solution containing the multivalent cation is an alcohol based solution as recited by claim 33.  
Bouwmeesters discloses the formation of polysaccharide capsules comprising a matrix comprising an active, wherein the polysaccharide may be alginate, and wherein the capsules are formed by creating an emulsion of the ingredients of the capsuels followed by dripping into an aqueous or alcoholic solution of multivalent cations such as calcium to convert the droplets into water insoluble gelled particles (Abstract; paragraph bridging columns 3-4; column 4, line 17; and last paragraph of column 4 through column 5, line 16).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of the methods of Coulter and Soper as combined supra by using an alcohol based solution for the crosslinking solution comprising the calcium ion, because Bouwmeesters teaches that either an alcohol based or aqueous based solution may be used for the crosslinking 
Claim 34 is rejected under 35 U.S.C. 103 as unpatentable over Coulter et al. (US Pat. Pub. 2018/0264076) in view of Soper et al. (US Pat. No. 8,119,175), and Bouwmeesters et al. (U.S. Pat. No. 6,929,814 (2005)) as applied to claim 33 above, and further in view of Jager et al. (US Pat. Pub. 2001/0016220).
The teachings of Coulter, Soper, and Bouwmeesters are relied upon as discussed above, but they do not further expressly disclose that the fiber filler is one of those recited by claim 34, such as apple, oat, or wheat fiber.  
Jager discloses a composition for delivery of a dietary fiber, wherein the dietary fiber is encapsulated (paragraph 20).  The dietary fiber may be apple, oat, or wheat fiber (paragraph 25).
As to claim 24, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of the methods of Coulter, Soper, and Bouwmeesters as combined supra by incorporating apple, oat, or wheat fiber as the filler since Jager teaches apple, oat, and wheat fibers as types of fibers that are suitable for delivery to a subject via encapsulation, and the skilled artisan would have recognized that these fibers are examples of cellulose polymers, and Soper expressly teaches that the filler may be a cellulose polymer, such that the skilled artisan reasonably would have expected that they could be used as the filler in the method of Coulter, Soper, and Bouwmeesters.  Such a modification is merely the substituting of an equivalent known to be useful for the same purpose, which is prima facie obvious.  MPEP 2144.06.  
Response to Applicant’s Arguments
	Applicant’s arguments and declaration have been considered carefully, but are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
 /Patricia Duffy/ Primary Examiner, Art Unit 1645